DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of species (a), Fig. 1, claims 1-7 and 9-20, in the reply filed on 12/14/20 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Indeed, the USPTO’s demand for election is burdensome.”  
This is not found persuasive because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, a repair line set that has a separate, corresponding second signal line (species a) requires a different field of search than a repair line set having a second signal line that is shared by more than one repair line set (species b).
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s request for rejoinder upon the allowance of a generic claim is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/20.
Claims 1-20 are pending and claim 8 is withdrawn.
Claims 1-7 and 9-20 are subject to examination at this time.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Except for the preamble, claim 15 is a duplicate of claim 1.  See MPEP 2111.02, Effect of Preamble:  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”

Claims 9 and 20 are objected to because of the following informalities: 
In claim 9, lines 4 and 5, replace “be insulated from” with –are insulated from—for grammatical reasons.
In claim 20, line 9, replace “be insulated from” with –are insulated from—for grammatical reasons.
Appropriate correction is required.

Allowable Subject Matter
Claims 9, 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 13, 16 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 2, the limitation “the two lines” is indefinite.  It is unclear if “the two lines” refers to the first signal lines, the second signal lines or the repair lines recited in claim 1.
	Claim 16 recites “A method for repairing an array substrate, applied to the array substrate according to claim 1, the method comprising…”  Claim 16 is a method of using the array substrate (apparatus).  Claim 16 is a method claim that depends from apparatus claim 1.
MPEP 2173.05(p) indicates “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Claims 2 and 17 recite similar limitations as claim 16 so a similar rejection also applies.  For example, in claims 2 and 17 there are method steps such as “caused to be electrically connected”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Publication No. 2009/0284679 A1.

Kim anticipates:
1. An array substrate, comprising  (see figs. 1-6): 
	a base substrate (10); 
	one or more first signal lines (DL, GL) provided on the base substrate; 
	a plurality of repair line sets (e.g. 130/140/100 in figs. 1 and 5; there are four sets shown in fig. 1 at the bottom) also provided on the base substrate and configured to repair the first signal lines (DL, GL), each of the repair line sets comprising one or more repair lines which intersect with and are insulated from at least one of the first signal lines (e.g. portion 130 intersects with DL); and 
	one or more second signal lines (e.g. portion 140/100) also provided on the base substrate, at least one of the one or more second signal lines having one end which is arranged to intersect with and be insulated from the one or more repair lines (e.g. portion 140 intersects with 130), and the other end which is connected to a driving circuit for supplying an electrical signal to the one or more first signal lines (e.g. data voltage at para. [0050]; also see para. [0048], [0059]), wherein the second signal line (e.g. portion 140/100) is different from the first signal line (DL, GL).  See Kim at para. [0001] – [0080], figs. 1-9.

para. [0067] – [0069], figs. 5-6. 

6. The array substrate according to claim 5, wherein there is an insulating layer (e.g. 75 or 77 or 75/77 in fig. 6) between the other end of the connecting line (e.g. portion 140) and the repair line (130); and the other end of the connecting line (e.g. portion 140) is connected to the repair line through a via hole (141) arranged in the insulating layer, para. [0067] – [0069], figs. 5-6. 

7. The array substrate according to claim 5, wherein the array substrate further comprises a second insulating film (e.g. If the insulating film is interpreted to be only layer 75 in claim 5, then a second insulating film can be layer 77.) disposed between the second signal line (e.g. portion 100) and the connecting line (e.g. portion 140), para. [0067] – [0069], figs. 5-6. 

11. The array substrate according to claim 1, wherein the second signal line (e.g. portion 140/100) is disposed in a peripheral region (e.g. outside pixel display region defined by intersections of DL and GL in fig. 1) of the base substrate.

12. The array substrate according to claim 1, wherein the first signal line is a data line or a gate line (DL, GL in fig. 1)

13. The array substrate according to claim 1, wherein arranging the two lines to intersect with and be insulated from each other means that the two lines are arranged to intersect with each 

Regarding claim 15:
	Kim teaches the limitation as applied to claim 1 above.  Kim further teaches a display device such as an LCD at para. [0046].


Claim(s) 1, 2, 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, Chinese Publication No. CN 101644838 A (from the IDS; also see attached English machine translation).

Gao anticipates:
1. An array substrate, comprising (see figs. 3-9, also see fig. 1): 
	a base substrate (e.g. “array substrate” at para. [0043]); 
	one or more first signal lines (8, 8’; Elements 8, 8’ are part of data lines 16 shown in fig. 1, para. [0026]) provided on the base substrate; 
	a plurality of repair line sets (e.g. 6/7/10, 6’7’/11 in fig. 3; there are size shown in fig. 3 at the bottom) also provided on the base substrate and configured to repair the first signal lines, each of the repair line sets comprising one or more repair lines (e.g. horizontal portion of 10, 11) which intersect with and are insulated from at least one of the first signal lines 8, 8’); and 
	one or more second signal lines (e.g. vertical portion of 10, 11) also provided on the base substrate, at least one of the one or more second signal lines (e.g. vertical portion of 10, 11) having one end which is arranged to intersect with and be insulated from the one or more repair lines (e.g. horizontal portion of 10, 11), and the other end which is connected to a driving circuit (DIC, X-PWB) for supplying an electrical signal to the one or more first signal lines (8, 8’), para. [0001] – [0049], figs. 1-10.


    PNG
    media_image1.png
    571
    783
    media_image1.png
    Greyscale


2. The array substrate according to claim 1, (see figs. 3, 7 and 9) wherein if the first signal line corresponding to one of the plurality of repair line sets is broken (e.g. see break in lines 8, 8’ in fig. 1), the broken first signal line is caused to be electrically connected to the repair line (e.g. horizontal portion of 10, 11) contained in the repair line set corresponding to the broken first signal line at a first position (7, 7’), and the repair line (e.g. horizontal portion of 10, 11) contained in the repair line set corresponding to the broken first signal line is caused to be electrically connected to the second signal line (e.g. vertical portion of 10, 11) at a second position (6, 6’); 

	wherein the plurality of repair line sets (e.g. 6/7/10, 6’7’/11 in fig. 3; there are size shown in fig. 3 at the bottom) is sequentially disposed on the entire base substrate in an arrangement direction of the first signal lines (8, 8’).  See Gao at English machine translation at para. [0037] – [0043].

11. The array substrate according to claim 1, wherein the second signal line (e.g. vertical portion of 10, 11) is disposed in a peripheral region (e.g. In fig. 3, outside the display region that is a rectangle where 8, 8’ is formed.) of the base substrate

12. The array substrate according to claim 1, wherein the first signal line is a data line or a gate line lines (8, 8’; Elements 8, 8’ are part of data lines 16 shown in fig. 1, para. [0026])

13. The array substrate according to claim 1, wherein arranging the two lines to intersect with and be insulated from each other means that the two lines are arranged to intersect with each other at an angle and be substantially insulated from each other at their intersection, (e.g. In fig. 3, intersection of 8, 8’ with horizontal portion 10, 11 at point 7, 7’.  Also intersection of horizontal portion 10, 11 with vertical portion 10, 11 at point 6, 6’.  See Gao at English machine translation at para. [0037] – [0043]. Also see 35 USC 112 rejection above.)

Regarding claim 15:
para. [0003], [0010],.

Regarding claims 16 and 17:
	Gao teaches the limitation as applied to claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 and 15 above, in view of Kretz et al., US Publication No. 2012/0319557 A1.

Regarding claims 3 and 18:
	Kim teaches all the limitations of claims 1 and 15 above, but does not expressly teach:
	wherein each of the first signal lines is divided, in a direction in which the first signal line is extended, into a main body portion and a repair connecting portion that is located at one end of the first signal line, wherein the repair connecting portion has a width substantially greater 
	In an analogous art, Kretz teaches:
	(see fig. 9A) wherein each of the first signal lines (L1-L15) is divided, in a direction in which the first signal line is extended, into a main body portion (e.g. narrower width portions) and a repair connecting portion (e.g. wider width portions) that is located at one end of the first signal line, wherein the repair connecting portion (e.g. wider width portions) has a width substantially greater than that of the main body portion (e.g. narrower width portions), and the repair connecting portion (e.g. wider width portions) is disposed to intersect with the repair line (E1-E3).  See Kretz at para. [0050] – [0057].

	Regarding claims 4 and 19:
	Kretz further teaches wherein the array substrate further comprises a first insulating film (e.g. A first insulating film is inherent or obvious in disclosure of capacitance between E1-E3 and L1-15 at para. [0055] – [0056].  A capacitor is formed when there is an insulating layer between two metal layers.) disposed between the repair line (E1-E3) and the repair connecting portion (e.g. wider width portions of L1-L15).  See Kretz at para. [0050] – [0057], fig. 9A.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Kretz because “Outside of the repair region, the width of the conductor of the repair element is variable, in such a manner as to optimize the access resistance and/or the coupling capacitance with lines which cross the conductor…According to another aspect of the invention, outside of the repair regions…there will preferably be a larger width of conductor of the repair elements…in order to minimize the access resistance of the repair elements.”  See Kretz at para. [0055], [0057].

	Claims 3, 4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claim 1 and 15 above, in view of Kretz et al., US Publication No. 2012/0319557 A1.

Regarding claims 3 and 18:
	Gao teaches all the limitations of claims 1 and 15 above, but does not expressly teach:
	wherein each of the first signal lines is divided, in a direction in which the first signal line is extended, into a main body portion and a repair connecting portion that is located at one end of the first signal line, wherein the repair connecting portion has a width substantially greater than that of the main body portion, and the repair connecting portion is disposed to intersect with the repair line. 
	In an analogous art, Kretz teaches:
	(see fig. 9A) wherein each of the first signal lines (L1-L15) is divided, in a direction in which the first signal line is extended, into a main body portion (e.g. narrower width portions) and a repair connecting portion (e.g. wider width portions) that is located at one end of the first signal line, wherein the repair connecting portion (e.g. wider width portions) has a width substantially greater than that of the main body portion (e.g. narrower width portions), and the repair connecting portion (e.g. wider width portions) is disposed to intersect with the repair line (E1-E3).  See Kretz at para. [0050] – [0057].

	Regarding claims 4 and 19:
	Kretz further teaches wherein the array substrate further comprises a first insulating film (e.g. A first insulating film is inherent or obvious in disclosure of capacitance between E1-E3 and L1-15 at para. [0055] – [0056].  A capacitor is formed when there is an insulating layer para. [0050] – [0057], fig. 9A.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Gao with the teachings of Kretz because “Outside of the repair region, the width of the conductor of the repair element is variable, in such a manner as to optimize the access resistance and/or the coupling capacitance with lines which cross the conductor…According to another aspect of the invention, outside of the repair regions…there will preferably be a larger width of conductor of the repair elements…in order to minimize the access resistance of the repair elements.”  See Kretz at para. [0055], [0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 March 2021